DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ROBERT ATANASOV,
                              Appellant,

                                     v.

                                INGO POTH,
                                  Appellee.

                               No. 4D19-1203

                            [January 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE 16-020762.

   Robert Atanasov, Fort Lauderdale, pro se.

   Randall L. Leshin of Randall Leshin, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.